DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gebhardt (DE10 2015 1113836A1).  Gebhardt discloses a child seat (10) for attaching on a motor vehicle seat, comprising at least one contact surface device (14a) for a child  by action of a force, so that the distance of between the first and second position is increased, which is at least partially directed outwards and acts on the second portion, for damping a deceleration of the child during displacement of the child in the direction of the second portion (Fig. 1).  Regarding claims 4-5, Gebhardt shows the second section is pivotable relative to the first section (Figs. 2-10) and resiliently mounted.  Regarding claim 13, Gebhardt discloses the first and second sections as being flushed before an action of force.  Regarding claim 14, Gebhardt shows the use of a blocking device (30a). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
January15, 2022